PER CURIAM.
Affirmed. G.E.G. v. State, 417 So.2d 975 (Fla. 1982) (holding a defendant convicted of possession of a controlled substance cannot complain on appeal that the state failed to introduce the substance into evidence unless the defendant preserved this *1003claim by objecting at trial to its non-introduction); McHolder v. State, 917 So.2d 1043, 1045 (Fla. 5th DCA 2006) (stating "McHolder argues that his due process rights were violated by his conviction of possession of cocaine with intent to sell because the State never introduced the cocaine evidence at trial. Because this argument was not made to the trial court, it was not preserved for appellate review"). See also Trinidad v. State, 615 So.2d 806 (Fla. 3d DCA 1993) ; Priestly v. State, 450 So.2d 289 (Fla. 4th DCA 1984).